Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	The Amendment filed October 8, 2021 in response to the Office Action of July 19, 2021 is acknowledged and has been entered.  Claims 1-7, 917, and 19-20 have been cancelled. Claims 8 and 18 have been amended. Claim 18 has been rejoined for examination now that it has been amended to depend from independent claim 8. 
2.	Claims 8 and 18 are currently being examined.
New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claim 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0202077 (Brodsky et al. Aug. 30, 2007), “Brodsky” in view of Pappas et al. (Am. J. Transplantation 2009 9(Suppl4): S173-S179), “Pappas”. 
	Brodsky teaches a method of treating an immune disorder in a subject comprising: (a) administering a lymphocytotoxic non-myeloablative amount of a oxazaphosphorine drug; followed by (b) administering an effective amount of granulocyte colony stimulating factor to the subject; and (c) administering an effective amount of at least one antimicrobial agent to the subject; such that the immune disorder is treated in the subject, and wherein the method does not include stem cell transplantation nor administration of additional immunosuppressive agents, wherein the immune disorder is transplant rejection.  See abstract and claims 10 and 11.
	Brodsky teaches administering Amphotericin B cholesteryl sulfate complex (ABCD) as an anti-microbial agent.  See claim 23 and ¶¶ 0029, 0066, and 0068. 
	Brodsky teaches various anti-microbial agents used in the methods described herein can either be used alone or in combination with another antimicrobial agent, so long as the antimicrobial agents alone or in combination result in an increase in leukocyte count which is within a normal range and so long as the antimicrobial agents do not have an adverse reaction 
	Brodsky does not explicitly exemplify administering ABCD for treating transplant rejections. 
	Pappas teaches infections due to Candida spp are the most common invasive fungal infections (IFIs) among solid organ transplant recipients and generally occurs within the first three months following transplantation.  See p. 173-1st paragraph.
	Pappas teaches that treatment of invasive candidiasis includes treatment with amphotericin B formulations.  See p. S174-left column.  Pappas teaches that there are three lipid formulations of amphotericin B including amphotericin B colloidal dispersion (ABCD) which have the same broad spectrum activity and are less nephrotoxic than an amphotericin B deoxycholate preparation. See p. S174-left column.  
	Pappas teaches that lipid formulations of amphotericin B is part of the recommended prophylactic strategies in patients at risk for Candida infection such as those patients with transplant graft rejection.  See pp. 176-177-Prophylaxis and Table 2.  

	It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Brodsky and use ABCD as the Candida infection, such as those patients with transplant graft rejection. One of skill in the art could have chosen among the treatment options depending on the status of the patient, such as the susceptibility of a subject being treated to an infection or having an infection, and one would have been motivated to choose an amphotericin B formulation like ABCD because of its reduced nephrotoxicity and recommended use in patients transplant patients at risk for Candida infection as taught by Pappas.
	With respect to claim 18, the cholesterol sulfate of ABCD has the same structure as claimed and thus would function as claimed, i.e. forming an immune privileged site. 

Conclusion
4.	All other objections and rejections recited in the Office Action of July 18, 2021 are withdrawn in view Applicant’s amendments and arguments.
5.	No claims allowed.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter J Reddig/
Primary Examiner, Art Unit 1642